Case 1:18-mj-01055 Document 1 Filed in TXSD on 11/02/18 F;P%edl of 2 _ ,
n e States District Court

` Southern District of Texas
, AO 91 (Rev, 08/09) Criminal Complaint 0 F"_ED

 

 

 

UNITED STATES DIST CT COURT NOV ° 2 2918
for the
Southern District of Texas, Brownsville Davld J' Brad|eyv C|e"k °f Court
United States of America ) /
v. )
Enrique FERNANDEZ ) Case No. "B _,.)8., )055 ~mJ
)
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 11/01/2018 in the county of Cameron in the
Southern District of Texas , the defendant(s) violated:
Code Section Ojj’ense Description
18 USC 922 (g)(t) On November 1, 2018, in Cameron County, Texas, and within the jurisdiction of the

Court, Enrique FERNANDEZ, a felon convicted of Possession of Control|ed
Substance in Cameron County, Texas in the 138th Judicia| District in Cause Number
92-CR-262-B, an offense punishable by a term of imprisonment exceeding one year,
possessed a firearm, namely a Harrington & Richardson, |nc., Mode| 676, .22 caliber
revolver, with Seria| Number: AU113201, a firearm which traveled in foreign or
interstate commerce.

This criminal complaint is based on these facts:

see Attachment A for more details.

E(Continued on the attached sheet.

,/‘

C/@/

Complainant 's signature

Caro|ina Moreno Specia| Aqent ATF
Printed name and title

 

0
Sworn to before me and signed in my presence
Date: 1 1/02/2018
%dg%ignature
City and state: Brownsvi||e, Texas ignacio Torteya l||, U ited States Maqistrate Judge

 

Printed name and title

Case 1:18-mj-01055 Document 1 Filed in TXSD on 11/02/18 Page 2 of 2
United States District Court
Southern District of Texas

FlLED
NOV 0 2 2018

AO 91 (Rev. 2/09) Criminal Complaint David J_ Bradle C| r 8’ 0 /~

ATTACHMENT A

1. On November l, 2018, ATF Special Agents from the Brownsville Field Office received information
from the Fort Brown (FTB) Border Patrol Station after they encountered Enrique FERNANDEZ, a
felon, for discharging a weapon, later identified as a Harrington & Richardson, Inc., Model 676, .22

caliber revolver, with Serial Number: AUl 13201.

2. FTB agents advised they were maintaining visual of FERNANDEZ' residence, after having
observed illegal immigrants enter the property. FTB agents then heard three shots discharged from a
weapon. FTB agents responded and observed FERNANDEZ walking back to the garage with the H&R
revolver in his hand, pointed towards the ground. FTB agents identified themselves as law enforcement
officers and ordered FERNANDEZ to drop the H&R revolver. FERNANDEZ proceeded to an outlying
room where he opened the door and placed the H&R revolver. Agents then approached FERNANDEZ
and questioned FERNANDEZ regarding the shots fired. FERNANDEZ stated he observed two

individuals near some palm trees of his property and fired rounds.

3. FTB agents requested the presence of Cameron County Sheriffs Office (CCSO) regarding the shots
fired. CCSO Deputy arrived and interviewed FERNANDEZ. FERNANDEZ admitted to the CCSO
Deputy that he had gone inside his residence and grabbed his H&R revolver and fired three rounds in
the air in an attempt to scare off all of the illegal immigrants he believed were around the property.
CCSO Deputy asked FERNANDEZ for the location of the H&R revolver, in which FERNANDEZ
stated it was in the bedroom. CCSO Deputy obtained consent to search the residence for the illegal
immigrants and located the H&R revolver on the bed inside the bedroom. The bedroom Was the same
room in which FTB agents had observed FERNANDEZ place the revolver. While rendering the H&R
revolver safe, three spent casings were found inside the cylinder, along with three unfired rounds.

During a pat down search of FERNANDEZ, a box of ammunition was also found on his person.

4. A review of Certified Court Documents revealed that FERNANDEZ has felony convictions in the
state of Texas. FERNANDEZ' most recent conviction is Possession of a Controlled Substance in which

he received a sentence of 23 years confinement

5. An ATF Interstate Nexus Expert examined a photograph of the H&R revolver and determined the
revolver had traveled in foreign or interstate commerce

/'\

CMA

t
Caro|ina Moreno Specia| Agent ATF

b

Sworn to before me bscribed in my presence,

   

1 1/02/2018

 

 

l
ignacio Torteya'l||,/U' ed States Magistrate Judge Date

 

